Citation Nr: 0927266	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  06-31 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether the appellant is entitled to status as a veteran for 
purposes of Department of Veterans Affairs (VA) benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

Please note this appeal has been advanced on the docket of 
the Board of Veterans' Appeals (Board) pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appellant reports she was in service in World War II.  

This matter comes to the Board on appeal from an April 2005 
determination of the VA Regional Office (RO) in San Diego, 
California.  The appellant testified at a Board hearing held 
at the RO in May 2009.  


FINDING OF FACT

The appellant is not considered to have performed active 
military, naval, or air service for purposes of VA benefits.  


CONCLUSION OF LAW

The criteria for basic eligibility for VA benefits have not 
been met.  38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.7, 3.203 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that her eligibility for VA benefits 
derives from her service in the Polish Home Army, in the 
underground and as a nurse from 1940 to 1945, including 
during World War II.  She states she was in many combat 
situations during that time.  She states and has testified 
she served as a nurse commander in the underground Army of 
Poland and that in carrying forth her duties she fought 
against Germany.  She asserts that although she was not 
strictly in the U.S. military, she fought under the flag and 
command of the English/U.S. government as the Polish 
government went into exile to England where it joined the 
Allied operations.  She states she feels she has been 
discriminated against because Philippine soldiers who fought 
under the U.S. command received the status, privileges and 
benefits of the U.S. military at the end of the war in that 
they were granted VA benefits even though they were not part 
of the U.S. Army forces.  

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  
38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2008).  In addition, laws and regulations provide that 
certain individuals and groups are considered to have 
performed active military, naval, or air service for purposes 
of VA benefits.  38 C.F.R. § 3.7 (2008).  This does not, 
however, include service in the Polish underground, the 
Polish Home Army or the Polish Army, some of which the 
appellant contends is documented by evidence she has 
submitted.  Such service is not recognized as active 
military, naval, or air service for the purposes of any law 
of the United States pertaining to VA benefits.  See 38 
U.S.C.A. §§ 106, 107 (2002).  

VA may accept evidence of service submitted by a claimant 
when (1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time, and character of service; and (3) in the 
opinion of the VA, the document is genuine and the 
information contained in it is accurate.  38 C.F.R. 
§ 3.203(a) (2008).  When the evidence submitted by the 
claimant does not meet the requirements of 38 C.F.R. § 3.203, 
VA shall request verification of service from the service 
department.  38 C.F.R. § 3.203(c).  In this case, such a 
request is not warranted because the claimant does not 
contend that the evidence submitted shows she was in the U.S. 
Armed Forces or a recognized group under 38 C.F.R. § 3.7.  
Although the Board acknowledges and appreciates the 
claimant's activities, hardships, and sacrifices during and 
after World War II, there is no indication that she had 
active service as defined by law.  Again, unfortunately 
service in the underground, the Polish Home Army, or the 
Polish Army does not fall under any of the recognized 
categories of active service.  38 C.F.R. § 3.7.  

In this case, it is the law that is dispositive of the issue.  
Basic eligibility for VA benefits is precluded based on the 
appellant's lack of service with the U.S. Armed Forces, and 
she may not be recognized as a Veteran for purposes of VA 
benefits.  See Mason v. Principi, 16 Vet. App. 129, 131-32 
(2002); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The Board has considered whether the notice provisions found 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2009) are applicable to this claim.  The Board 
finds that because the claim at issue is limited to statutory 
interpretation, the notice provisions do not apply in this 
case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA 
not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  Accordingly, the Board 
finds no prejudice toward the appellant in having proceeded 
with the adjudication of her claim. 


ORDER

Entitlement to status as a veteran for purposes of VA 
benefits is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


